NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

                                  :
ROBERT A. BURKE,                  :
                                  :     Civil Action No. 17-7870(RMB)
                 Plaintiff,       :
                                  :
            v.                    :          OPINION
                                  :
JEFF SESSIONS, et al.,            :
                                  :
                 Defendants.      :
                                  :

BUMB, District Judge

     Plaintiff, Robert A. Burke (“Burke”), a prisoner incarcerated

in the Federal Correctional Institution in Fort Dix, New Jersey,

filed this civil rights complaint on October 4, 2017. (Compl., ECF

No. 1.) On November 21, 2017, Burke filed an amended complaint

(Am. Compl., ECF No.3). By Opinion and Order dated February 7,

2018, this Court dismissed without prejudice Plaintiff’s First

Amendment    retaliation      claim,   Plaintiff’s     Eighth   Amendment

conditions of confinement claim, and Plaintiff’s Civil Rico claim.

(Opinion and Order, ECF Nos. 7, 8.) The Court also dismissed with

prejudice Plaintiff’s Due Process claim seeking 1,123 days of jail

credit for time he spent in confinement in London, England.

(Opinion, ECF No. 7 at 6-7.) Plaintiff’s Second Amended Complaint

is now before this Court. (Second Am. Compl., ECF No. 9.)

I.   SUA SPONTE DISMISSAL
      28 U.S.C. § 1915A provides, in relevant part:

           (a) Screening.--The court shall review, before
           docketing, if feasible or, in any event, as
           soon as practicable after docketing, a
           complaint in a civil action in which a
           prisoner seeks redress from a governmental
           entity   or   officer   or   employee   of   a
           governmental entity.

           (b) Grounds for dismissal.--On review, the
           court shall identify cognizable claims or
           dismiss the complaint, or any portion of the
           complaint, if the complaint--

                 (1) is frivolous, malicious, or fails to
                 state a claim upon which relief may be
                 granted; or

                 (2)   seeks  monetary   relief   from   a
                 defendant who is immune from such relief.

“While the Third Circuit has not ruled on the issue, other courts

of   appeals   have   found   that   this   screening   provision   applies

regardless of whether the prisoner paid the filing fee[,]” as

Plaintiff has done here. See Sudler v. Danberg, 635 F. Supp. 2d

356, 358 (D. Del. 2009) (citing Carr v. Dvorin, 171 F.3d 115, 116

(2d Cir. 1999) (per curiam) (joining Fifth, Sixth, and Tenth

Circuits); Lewis v. Estes, 242 F.3d 375 (Table), 2000 WL 1673382,

at *1 (8th Cir. 2000); Rowe v. Shake, 196 F.3d 778, 781 (7th Cir.

1999)).

      Additionally, 42 U.S.C. § 1997e(c) provides:

           (c) Dismissal

                 (1) The court shall on its own motion or
                 on the motion of a party dismiss any
                 action brought with respect to prison

                                      2
                   conditions under section 1983 of this
                   title, or any other Federal law, by a
                   prisoner confined in any jail, prison, or
                   other correctional facility if the court
                   is   satisfied   that   the   action   is
                   frivolous, malicious, fails to state a
                   claim upon which relief can be granted,
                   or seeks monetary relief from a defendant
                   who is immune from such relief.

                   (2) In the event that a claim is, on its
                   face, frivolous, malicious, fails to
                   state a claim upon which relief can be
                   granted, or seeks monetary relief from a
                   defendant who is immune from such relief,
                   the court may dismiss the underlying
                   claim   without   first   requiring   the
                   exhaustion of administrative remedies.

II.   DISCUSSION

      A.   Due Process Claim

      In his Second Amended Complaint, Plaintiff seeks relief of an

order granting him jail credit against his sentence for 1,123 days

spent confined in London, England pending extradition. (Second Am.

Compl., ECF No. 9 at 2-3.) Plaintiff had alleged this claim in his

[first] Amended Complaint and the Court dismissed the claim with

prejudice for lack of jurisdiction. (Opinion, ECF No. 7 at 7.) The

Court advised Plaintiff that claims against the Bureau of Prisons

for sentencing credit must be brought as petitions for writ of

habeas corpus under 28 U.S.C. § 2241. (Opinion, ECF No. 7 at 6-

7); see Hasan v. Sniezek, 379 F. App’x 232, 234 (3d Cir. 2010) (“a

challenge to the BOP’s execution of a sentence is properly brought

under 28 U.S.C. § 2241.) Therefore, the Court denies Plaintiff’s


                                    3
request for reconsideration of dismissal of this Due Process claim

in a Bivens action.

       B.   First Amendment Retaliation1

       Plaintiff alleges John Doe #1, a corrections officer, and

Warden David Ortiz retaliated against him in violation the First

Amendment by ordering him to stop filing administrative remedies

and telling him that it was his last warning. (Second Am. Compl.,

ECF No. 9 at 8-9.) Plaintiff also alleges a First Amendment

retaliation claim against Jose Santana, Director of the Bureau of

Prisons Designation & Computation Center, because Santana ignored

his request for intervention on Plaintiff’s claim for jail credit.

(Second Am. Compl., ECF No. 9 at 7, 10.)

       Plaintiff also sues more remote supervisory officials for

retaliation. He alleges Mark S. Inch, National Director of the

Federal Bureau of Prisons and M.D. Carvajal, Northeast Regional

Director of the Federal Bureau of Prisons threatened him not to

file any more grievances. (Second Am. Compl., ECF No. 9 at 5-6,

11.)   Plaintiff   alleges   U.S.   Attorney   General   Jeff   Sessions


1 Plaintiff also allege that the defendants’ retaliatory conduct
violated his Fifth Amendment right to due process. Under the more-
specific-provision-rule . . . “if a constitutional claim is covered
by a specific constitutional provision … the claim must be analyzed
under the standard appropriate to that specific provision, not
under the rubric of substantive due process.” Betts v. New Castle
Youth Dev. Ctr., 621 F.3d 249, 260 (3d Cir. 2010) (quoting United
States v. Lanier, 520 U.S. 259, 272 n. 7 (1997) (clarifying prior
holding in Graham v. Connor, 490 U.S. 386 (1989)).


                                    4
retaliated against him for complaining to him, but Plaintiff did

not describe how the Attorney General retaliated. (Second Am.

Compl., ECF No. 9 at 5.)

     “[T]he key question in determining whether a cognizable First

Amendment claim has been stated is whether ‘the alleged retaliatory

conduct was sufficient to deter a person of ordinary firmness from

exercising his First Amendment rights.’” Thomas v. Indep. Twp.,

463 F.3d 285, 296 (3d Cir. 2006) (quoting McKee v. Hart, 436 F.3d

165, 170 (3d Cir. 2006) (quoting Suppan v. Dadonna, 203 F.3d 228,

235 (3d Cir. 2000)). None of the adverse actions alleged by

Plaintiff are enough to deter a person of ordinary firmness from

exercising his constitutional rights.

     Mere   verbal   harassment   or   threats   do   not   constitute

actionable adverse action for First Amendment retaliation claims.

See Marten v. Hunt, 479 F. App’x 436, 439 (3d Cir. 2012); accord

Burgos, 358 F. App’x at 306. Rejection of grievances is not an

adverse action for retaliation purposes, Owens v. Coleman, 629 F.

App’x 163, 167 (3d Cir. 2015); Burgos v. Canino, 358 F. App’x 302,

306 (3d Cir. 2009) nor is mishandling of prison grievances adverse

enough to deter a prisoner from exercising his right of access to

the courts, see Iwanicki v. Pennsylvania Dept. of Corrections, 582

F. App’x 75, 81 (3d Cir. 2014) (dismissing claim that mishandling

grievance was institutional retaliation).



                                  5
        After several opportunities to amend his complaint to allege

facts supporting his First Amendment retaliation claims, Plaintiff

has alleged only that the defendants vaguely threatened him to

stop complaining or filing grievances, rejected his grievances or

interfered with the prison grievance procedures. Plaintiff has not

described any threats that rise above mere verbal harassment or

vague threats by remote supervisory officials. The Court concludes

that giving Plaintiff further opportunity to amend his First

Amendment retaliation claims would be futile because Plaintiff has

been given multiple opportunities to provide any facts that might

establish a claim and has failed to do so. Therefore, the First

Amendment claims are dismissed with prejudice.

        C.    Denial of Access to Courts

        Plaintiff alleges Defendants Ortiz, Carvajal, Inch, Santana

and   Sessions      violated    his   right    of   access    to    the   courts   by

destroying or denying his administrative grievance forms. (Second

Am.     Compl.,     ECF   No.   9     at   13-14.)       However,    there   is    no

constitutional right to a prison grievance procedure. Tapp v.

Proto, 404 F. App’x 563, 566 (3d Cir. 2010) (per curiam); Davis v.

Samuels, 608 F. App’x 46, 49 (3d Cir. 2015) (per curiam).

        Plaintiff might be attempting to base his access to courts

claim    on   the   statutory       requirement     to   exhaust    administrative

remedies before a prisoner may bring a civil action with respect

to prison conditions. 42 U.S.C. § 1997e(a) provides that “[n]o

                                           6
action shall be brought with respect to prison conditions under

section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.”

     Section      1997e(a)   does   not    bar   suit    where   administrative

remedies    are     unavailable      to    a     prisoner     because    prison

administrators “thwart[ed] inmates from taking advantage of a

grievance   process     through     machination,        misrepresentation,   or

intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1859-60 (2016).

Here, Plaintiff has alleged the defendants thwarted his attempt to

exhaust his administrative remedies. Under such circumstances, if

true, Plaintiff is not barred by § 1997e(a) from bringing a

conditions of confinement claim if administrative remedies were

unavailable. Thus, Plaintiff fails to state a denial of access to

courts claim, and this claim is dismissed with prejudice because

amendment is futile.

     D.     Eighth Amendment Conditions of Confinement Claim

     The Court previously dismissed Plaintiff’s Eighth Amendment

conditions of confinement claim in his [first] Amended Complaint

because he failed to allege facts to establish the defendants’

deliberate indifference to his health or safety. (Opinion at 10-

12, ECF No. 7.) In his Second Amended Complaint, Plaintiff has

alleged additional facts concerning his exposure to hazardous

environmental conditions and that John Doe #1 and Warden Ortiz

                                       7
responded     to   his   complaints   by   telling   him   to    stop    filing

grievances because they do no want the prison to be shut down.

(Second Am. Compl., ECF No. 9 at 8-9.) The Eighth Amendment

conditions of confinement claim may proceed against John Doe #1

and Warden David Ortiz.

     Plaintiff also seeks to bring his conditions of confinement

claim   against     supervisory   defendants       who   are    not   directly

knowledgeable of the conditions in FCI Fort Dix, including U.S.

Attorney General Jeff Sessions, National Director of the Federal

Bureau of Prisons Mark S. Inch, BOP Northeast Regional Director

M.D. Carvajal, and Director of the BOP Designation & Computation

Center Jose Santana. (Id. at 6-7.) Plaintiff has alleged only that

he advised these defendants of the conditions at FCI Fort Dix and

they failed to do anything.

     “‘There are two theories of supervisory liability,’ one under

which supervisors can be liable if they ‘established and maintained

a   policy,    practice    or   custom     which   directly     caused   [the]

constitutional harm,’ and another under which they can be liable

if they ‘participated in violating plaintiff's rights, directed

others to violate them, or, as the person[s] in charge, had

knowledge of and acquiesced in [their] subordinates' violations.’”

Santiago v. Warminster Tp., 629 F.3d 121, 129 n. 5 (3d Cir. 2010)

(quoting A.M. ex rel. J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr.,

372 F.3d 572, 586 (3d Cir.2004) (second alteration in original)).

                                      8
Plaintiff has not alleged facts establishing supervisory liability

of   Defendants    Sessions,   Inch,       Carvajal    and   Santana   for   the

conditions of confinement at FCI Fort Dix. The Court will dismiss

these claims without prejudice.

      D.   Civil RICO claim

       “[A] person who is injured by reason of a criminal RICO

violation may bring a civil action against the RICO violator.”

Smith v. Hildebrand, 244 F. App’x 288, 290 (11th Cir. 2007) (per

curiam) (citing 18 U.S.C. § 1964). “It is well-settled that the

alleged injury must arise from an unlawful act specified in 18

U.S.C. § 1961(1).” (Id.) (citing Beck v. Prupis, 529 U.S. 494,

504-06 (2000) (“we conclude that an injury caused by an overt act

that is not an act of racketeering or otherwise wrongful under

RICO, … is not sufficient to give rise to a cause of action under

§ 1964(c) for a violation of § 1962(d)”); Langford v. Rite Aid of

Ala., Inc., 231 F.3d 1308, 1311-12 (11th Cir. 2000) (defining

racketeering activity as those acts listed in § 1961(1)).

       Plaintiff    asserts    that   violation       of   his   constitutional

rights by First Amendment retaliation, denial of due process for

failing to grant prior custody credit, violation of the Eighth

Amendment by subjecting him to unsafe conditions of confinement

and violation of his First Amendment right of access to courts are

racketeering activity in support of his Civil RICO claim. (Second

Am. Compl., ECF No. 9 at 11-12.) The constitutional violations

                                       9
alleged by Plaintiff are not among the unlawful acts specified as

racketeering activity under 18 U.S.C. § 1961(1)).

      The Civil RICO conspiracy claim is dismissed for failure to

state a claim under 28 U.S.C. § 1915A. Dismissal is with prejudice

because further opportunity to amend is futile because Plaintiff

has repeatedly alleged predicate acts that do not constitute

racketeering activity under § 1961(1). See Gaskins v. Santorum,

324 F. App’x 147, 149 (3d Cir. 2009) (per curiam) (affirming

dismissal of Civil RICO claim pursuant to § 1915(e)(2)(B), where

claim did not contain “elements of a cause of action nor facts

that identify proscribed conduct.”)

III. CONCLUSION

      For the reasons discussed above, Plaintiff’s Eighth Amendment

conditions of confinement claim may proceed against John Doe #1

and   Warden    David   Ortiz.      The   Eighth    Amendment      conditions     of

confinement claims against Sessions, Inch, Carvajal and Santana

are dismissed without prejudice for failure to state a claim, under

28 U.S.C. § 1915A(b)(1) and 42 U.S.C. § 1997e(c). The remainder of

the claims in the Second Amended Complaint are dismissed with

prejudice      for   failure   to    state     a   claim   under    28   U.S.C.    §

1915A(b)(1). An appropriate Order follows.



Dated: December 14, 2018              s/Renée Marie Bumb
                                      RENÉE MARIE BUMB
                                      United States District Judge

                                          10
